SUMMARY ORDER

Madelyn Haines and Paul Zamrowski appeal from a judgment of the United States District Court for the Southern District of New York (Griesa, J.), approving a class action settlement over their objections. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
By summary order of October 25, 2013, we remanded this matter pursuant to the procedure outlined in United States v. Jacobson, 15 F.3d 19, 22 (2d Cir.1994). See In re Tremont Secs. Law, State Law & Ins. Litig., 542 Fed.Appx. 43 (2d Cir.2013). The purpose of the remand was to clarify whether the Settlement Agreement released the appellants’ claims arising from the Trustee Settlement.
The district court responded in an order (dated December 13, 2013) stating that the claims arising out of the Trustee Settlement were not released in the Settlement Agreement. In re Tremont Secs. Law, State Law & Ins. Litig., 08 Civ. 11117, ECF No. 914 (S.D.N.Y. Dec. 13, 2013). Pursuant to our previous summary order, therefore, we conclude that the appellants’ appeal is moot.
For the foregoing reasons, and finding no merit in the appellants’ other arguments, we hereby DISMISS the appeal as moot.